Title: From James Madison to Herbert Marshall, 18 September 1824
From: Madison, James
To: Marshall, Herbert


        
          Dear Sir
          Montpelier Sept. 18. 1824.
        
        I recd. yesterday your letter (without date) and inclose one to Mr Forbes our Consul Gen’l at Buennos Ayres recommending you to his friendly attentions, and his aid in procuring you those of others in other places. Should time permit, you may doubtless obtain on application to the Department of State such an authentication of your Citizenship as will give you every where the protection due to that character.
        Mrs Madison receives the kind expressions from Mrs Marshall and yourself with the best wishes for the improvement of her health and the re-establishment of yours. Be pleased to offer & except [sic] mine with a repetition of my friendly respects
        
          (sigd.) James Madison
        
      